          Case 1:20-cv-06039-ALC Document 42 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      July 29, 2021
Claudia M. Peterson & Theodore Peterson III,

                                Plaintiffs,
                                                                20-CV-6039-ALC
             -against-

 Siaka Anthony Cisse, et al.                                     ORDER

                                Respondents.

ANDREW L. CARTER, JR., United States District Judge:

        On July 9, 2021, this Court entered a stipulation and order from the Parties to withdraw the

then-pending motion to remand. ECF No. 41. Since then, there has been no activity in this case. All

Parties are hereby ORDERED to submit a joint status report indicating how they would like to

proceed with this case, to include at a minimum (i) the status of any settlement discussions and (ii)

whether Plaintiffs intend to prosecute their case against Defendant Siaka Anthony Cisse, no later than

August 5, 2021.

SO ORDERED.



                                                       ___________________________________
 Dated: July 29, 2021                                        ANDREW L. CARTER, JR.
        New York, New York                                   United States District Judge
